DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action contains rejections not provided in the office action of 1/7/2021.  Therefore, this action is made non-final.

Response to Arguments
The indicated allowability of claims 7-8 are withdrawn in view of the newly discovered reference(s) to claims 7-8.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 6, a method), which is a statutory category. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:


    PNG
    media_image1.png
    45
    69
    media_image1.png
    Greyscale

wherein 
 μ is a relative magnetic permeability; 
t is a sampling delay; 
Ʈ is calculated using the following formula: 

    PNG
    media_image2.png
    63
    178
    media_image2.png
    Greyscale

h is the intensity of magnetic field; 

    PNG
    media_image3.png
    38
    23
    media_image3.png
    Greyscale
 is a known observed value; 
z0 is a vertical distance from the emission wire to the receiving device; 
e is a natural constant; 
a is a radius of circular loop, or a side length of rectangular loop, or the maximum value of a is approximately r; r is a straight-line distance from a center point of the emission wires on the ground to a position of the receiving device in the vertical shaft, when the receiving devices are arranged underground point by point in the vertical direction in the vertical shaft; and r is a distance from a center point of the emission wires on the ground to a horizontal plane in which the receiving devices are located, when the receiving devices are arranged in the horizontal direction point by point in the underground roadway. 

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the 
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  The additional element of “emission sources and receiving devices, wherein the emission sources are emission wires arranged on the ground surface, and wherein the receiving devices are arranged point by point in a vertical direction or horizontal direction” is well-understood in the art.  See US Patent 4,875,015 (Ward) and US Patent 5,563,513 (Tasci) which disclose the elements.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim 8 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception. The additional limitations of a storage device include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, Line 1 recites “a method for surface-borehole transient detection, the method being based on a device for surface-borehole transient electromagnetic detection.”  However, the claim does not recite any method steps, and recites a device.  Therefore the claim is indefinite.
Claim 7, Line 18 recites “is a radius of circular loop, or a side length of rectangular loop, or the maximum value of a is approximately r”; however, there is a lack of antecedent basis for circular loop or rectangular loop, and it is not clear what loops are referred.
Claim 8 is rejected for its dependency on a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,875,015 (Ward) in view of US Patent 5,563,513 (Tasci) ordinary skill of the art.

Regarding claim 7, Ward discloses a method for surface-borehole transient electromagnetic detection [“multiple arrays of electric or magnetic transmitters and receivers are used in a borehole geophysical procedure” (Abstract)], the method being based on a device for surface-borehole transient electromagnetic detection, wherein the device comprises 
emission sources and receiving devices, wherein the emission sources are emission wires arranged on the ground surface [FIG. 14 “FIG. 14, for some investigations, it will be desirable to use one borehole 110 as the location for one or more transmitting electrode sites 38 and to measure potentials or potential differences in several other boreholes 111, 112 and 113 and on several traverses 114, 115, 116, 117, ll8 on a horizontal grid plane 120 to determine the depth, dip, depth extent, strike, strike length, length, width, location, conductivity and induced polarization of one or more geologic bodies 122. The pole-pole, pole-dipole, and dipole-dipole arrays may be used singly or in consort for this purpose. The grid plane 120 may be above, below, or intersecting the geologic body 122, but typically approximates the surface of the earth.” (Col 10, Ln 54-66), FIG. 3, FIG. 11 “FIG. 11 illustrates one possible configuration of a string 50 of four energized transmitting electrodes, 51, 52, 53, 54, hand lowered into borehole 30 (FIG. 1) and a string 55 of four potential electrodes, 56, 57, 58, 59, lowered by winch into borehole 31. Other available electrode locations 38 are also shown. A transmitting (current) electrode 60 and a potential electrode 61 are disposed at the surface 32 as shown (Col 9, Ln 60)]; and 
An electrode string 39 (which could be a sonde) with electrodes (A.sub.B30 B.sub.B30 MB30 N.sub.B30) occupying a multiplicity of electrode sites 38 is suspended within the borehole 30”  (Col 7, Ln 28-31)];
a is a radius of circular loop, or a side length of rectangular loop, or the maximum value of a is approximately r; 
r is a straight-line distance from a center point of the emission wires on the ground to a position of the receiving device in the vertical shaft, when the receiving devices are arranged underground point by point in the vertical direction in the vertical shaft; and 
r is a distance from a center point of the emission wires on the ground to a horizontal plane in which the receiving devices are located, when the receiving devices are arranged in the horizontal direction point by point in the underground roadway. 

Ward does not explicitly disclose:
calculating the apparent resistivity using the following formula: 

    PNG
    media_image1.png
    45
    69
    media_image1.png
    Greyscale

wherein 
 μ is a relative magnetic permeability; 
t is a sampling delay; 
Ʈ is calculated using the following formula: 

    PNG
    media_image2.png
    63
    178
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    38
    23
    media_image3.png
    Greyscale
 is a known observed value; 
z0 is a vertical distance from the emission wire to the receiving device; 
e is a natural constant; 
	However, Ward discloses: 
    PNG
    media_image4.png
    53
    126
    media_image4.png
    Greyscale
 (Col 3, Ln 51) for apparant resistivity and a like reference Tasci teaches:
“late time apparent resistivity:

    PNG
    media_image5.png
    80
    236
    media_image5.png
    Greyscale

Where V(t) is the time derivative of the received vertical magnetic field, I is the transmitter current, L is the length of the transmission line wire, A is the effective receiver coil area (area times turns), t is time, r is the transmitter-receiver distance, and y is the perpendicular component of this distance and μ is the magnetic permeability of free space” (Col 10, Ln 29).  Although the resistivity equation does not appear exactly like the resistivity equation in the instant claim, the same variables are present in the Tasci equation as the instant equation, and a person of ordinary skill in the art would be able to manipulate the equation of Tasci to match that of the instant equation, taking into account the particular coordinate system.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for surface-borehole transient electromagnetic detection of Ward to use the apparent resistivity as taught by Tasci, to accurately calculate apparent resistivity.
claim 8, the combination of Ward and Tasci generally disclose the above, and further  Ward and Tasci teach a storage device, in which a plurality of programs are stored, the programs being adapted to be loaded and executed by a processor so as to implement the method for surface-borehole transient electromagnetic detection according to claim 7 (Ward “Analog output may be processed by an IBM AT (or compatible) computer with a 12-bit analog-to-digital converter 167 capable of 150,000 samples per second (e.g., Data Translation Co.)” (Col 11, Ln 26) and (Tasci “computer recording and processing equipment” (Col 2, Ln 55), “The information from receiver 26 is fed into a moveable data receiving station 28 having an on board computer with amplifiers, filters, analog to digital converter and a digital recording system” (Col 6, Ln 3)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857